Citation Nr: 9920740	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-29 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, J.E.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
bilateral hearing loss, bilateral tinnitus, and tinea cruris 
and psoriasis.  The veteran has appealed only the denial of 
his PTSD claim.


REMAND

The veteran's DD Form 214 indicates that his primary military 
occupational specialty (MOS) was that of a motor vehicle 
driver.  His DD Form 214 indicates that he served in Vietnam 
from July 3, 1970 to February 25, 1971.  He received no 
decorations evincing combat service, see 38 C.F.R. § 3.304(f) 
(1998), and there is nothing currently in the claims file 
which establishes participation in combat, although the 
veteran testified to various patrols, perimeter actions, and 
artillery duties he had.  Absent confirmatory evidence of 
participation in combat, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The undersigned Board Member accepts the credibility of the 
veteran's testimony at his hearing  in April 1999, but the 
law and regulations, together with the prevailing court 
cases, require confirmation of the claimed stressor (s) where 
participation in combat is not otherwise shown by the record 
and a psychiatric diagnosis based on the confirmed stressor 
(s).  See 38 C.F.R. 3.304 (f) (1996) and Cohen v. Brown, 10 
VetApp. 138 - 150 (1997)

The veteran's record of service (NAVMC Form 118(3)) indicates 
that he served with H&S (Headquarters and Supply) Company, 
1st Battalion, 7th Regiment, 1st Marine Division (H&S/1/7), 
as a motor vehicle operator from July 11, 1970 to September 
23, 1970, and with C Battery, 1st Battalion, 11th Regiment, 
1st Marine Division, (C/1/11) from September 23, 1970 to 
February 24, 1971.  This form indicates that while assigned 
to C/1/11 the veteran's primary duty was motor vehicle 
operator, with the exception of the period from October 26, 
1970 to November 26, 1970, at which time his primary duty was 
messman.

The veteran argues that he has PTSD as a result of fighting 
in Vietnam.  Specifically, he has claimed the following as 
stressors: 1) sometime in July 1970, he saw three dead 
Vietcong bodies on the side of Highway 1 as he was being 
driven from Landing Zone (LZ) Baldy to DaNang; 2) in about 
August 1970, while at LZ Baldy, he heard an explosion, and he 
subsequently had to guard a hooch which he was told was the 
site of an attempt to kill a lieutenant with one or more 
grenade (i.e., a "fragging"), but which had wounded or 
killed an unidentified clerk instead; 3) sometime between 
mid-July and early September, he saw the remains to two 
Vietnamese civilians on Highway 1 who had been run over by a 
Korean truck driver; and 4) while stationed at an undisclosed 
location with C/1/11, the veteran witnessed one or more 
rockets landing some distance away at the Da Nang airfield.  
With regard to the veteran's stressors, the Board notes that 
the veteran has also argued that his MOS was meaningless, and 
that he had to go on patrols and ambushes while with C/1/7.  
However, the veteran has not asserted that there were 
casualties, or even an exchange of fire, while he was on any 
patrol or ambush, or otherwise provided specifics which would 
allow for verification of any other claimed stressor.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that 
it is not an impossible or onerous task for appellants who 
claim entitlement to service connection for PTSD to supply 
the names, dates and places of events claimed to support a 
PTSD stressor).  

In January 1998, a letter was received from Headquarters, 
United States Marine Corps (HQUSMC).  The HQUSMC indicated 
that command chronologies for the veteran's units should be 
requested from the Marine Corps Historical Center.

Unfortunately, it does not appear that an effort has been 
made to obtain the command chronologies for the veteran's 
units from the Marine Corps Historical Center, as discussed 
in the HQUSMC's letter.  Under the circumstances, the Board 
has determined that a remand is required to attempt to obtain 
these documents.  In addition, the Judge Advocate General 
should be contacted to attempt to verify the claimed stressor 
involving the fragging incident.

The Board notes that the claims file contains several 
diagnoses of PTSD, as well as competing diagnoses that 
include substance-induced mood disorder and major depression, 
and an opinion specifically ruling out PTSD.  However, all of 
the PTSD diagnoses appear to be based on unclaimed or 
unverified stressors.  See West, 7 Vet. App. at 78.  The 
Board further notes that the veteran's PTSD claim was 
received in July 1996, and that by regulatory amendment 
effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating mental disorders, 
including post-traumatic stress disorder.  Specifically, VA 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  Accordingly, in the 
event one or more of the claimed stressors are verified, the 
veteran should be afforded a VA PTSD examination to determine 
if he meets the criteria under either DSM-IIIR or DSM-IV.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Based on the foregoing, additional development is required.  
Therefore, this case is REMANDED for the following action:

1.  The RO should contact the Office of 
the Judge Advocate General, 
Investigations (Code 33), 200 Stovall 
Street, Alexandria, Virginia, 22337-2400, 
and request any reports involving an 
attempted assault on a lieutenant in C 
Company, 1st Battalion, 7th Regiment, 
with one or more grenades, and which 
wounded or killed a clerk, at LZ Baldy in 
August 1970.

2.  The RO should contact the United 
Stated Marine Corps Historical Center, 
History and Museums Division, Building 
58, Washington Navy Yard, Washington, 
D.C., 20337-5080, and request the command 
chronologies for H&S (Headquarters and 
Supply) Company, 1st Battalion, 7th 
Regiment, 1st Marine Division, covering 
the period from July 11, 1970 to 
September 23, 1970, and for C Battery, 
1st Battalion, 11th Regiment, 1st Marine 
Division, covering the period from 
September 23, 1970 to February 24, 1971.

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a claimed stressor or stressors during 
service, then the RO should prepare a 
report detailing the nature of any 
claimed stressor(s) which it has 
determined is verified by the record, and 
schedule the veteran for an examination 
by a VA psychiatrist to determine whether 
the veteran has PTSD under the criteria 
as set forth in either the Third or 
Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IIIR and DSM-IV), and, if so, 
whether the veteran's PTSD is related to 
the claimed, verified stressor(s).  The 
RO must provide the examiners with it 
summary of the claimed, verified 
stressor(s), and the examiners must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  Such report must include a 
complete rationale for all opinions 
expressed.  The veteran's claims folder 
and a copy of this REMAND are to be 
provided to the examiner for use in the 
study of this case.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the 
expanded record and adjudicate the issue 
of service connection for PTSD on a de 
novo basis, to include a formal 
determination as to whether the veteran 
was engaged in combat.  If the RO's 
decision is adverse to the veteran, then 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










